Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Albahri (US20190215620) in view of Miller (US 20050276433).

As to Claim 1, Albahri teaches a sound-producing acoustic receiver (a sound-producing electro-acoustic transducer, [0014], [0017], Figure 1) comprising: a receiver housing having a diaphragm separating the receiver housing into a back volume and a front volume (the transducer generally includes a diaphragm that separates a volume ; an output port located on the receiver housing and acoustically coupled to the front volume of the receiver housing (movement of the diaphragm 120 results in changes in air pressure in the front volume 122 wherein acoustic pressure (e.g., sound) is emitted through the sound port 144. See at least [0017] and [0018] teaches the housing 102 includes the sound opening 114 located in a nozzle 145 of the housing 102. The sound opening 114 is acoustically coupled to the front volume 122, and sound produced by the acoustic transducer emanates from the sound port 144 of the front volume 122 through the sound opening 114 of the housing 102 and into the user's ear.); a receiver motor assembly disposed in the back volume (motor 126 disposed in the back volume 124, [0017]); and a transducer fastened to the receiver housing, [0020] teaches FIG. 1 illustrates various alternative sensors for this purpose, wherein the electrical circuit 110 is coupled to a sensor 150, a first microphone 152, a second microphone 154 and the valve 108. In some embodiments, only one of the sensors shown is required to sense the state of the acoustic valve. Regarding the  the receiver motor assembly mechanically coupled to the diaphragm, Albahri teaches the diaphragm 120 is movably coupled to a support structure 140, [0017] but does not explicitly teach receiver motor assembly mechanically coupled to the diaphragm. However, receiver assembly including a motor assembly operatively coupled to a diaphragm is well-known in the art. Miller in related field (transducers for hearing aid) teaches the motor assembly 124 includes an armature 126, a link or drive rod 128, a drive coil 130, and a lead 132. [0015] and [0016] teaches the diaphragm 116 and the armature 126 are both operably attached to the drive rod 128. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known armature receiver that includes a motor mechanically coupled to the diaphragm through the drive rod to use a well-known receiver assembly in which the diaphragm moves in response to the vertical motion of the armature movable end driven by the drive coil which in turn leads to the movement of the drive rod. See at least [0020].
As to Claim 2, Albahri in view of Miller teaches the limitations of Claim 1, and wherein the output port (sound opening 114, [0018]) and the transducer (154) are located on a common side of the receiver housing (housing 102, Figure 1 of Albahri.) 
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
, the receiver housing comprising an inner ear end and an outer ear end; an output port located in the receiver housing and acoustically coupled to the front volume of the receiver housing; a receiver motor assembly disposed in the back volume, the receiver motor assembly mechanically coupled to the diaphragm; and a transducer fastened to the inner ear end of the receiver housing; an outer housing in which the receiver housing is at least partially disposed, the outer housing comprising a sound-output nozzle disposed on a portion of the outer housing configured to be worn on or at least partially in a user's ear; and an electrical circuit operatively coupled to the acoustic receiver and to the transducer.”
The independent Claim 17, identifies a uniquely distinct feature of “…the receiver housing comprising an inner ear end and an outer ear end; a sound port located in the receiver housing, the sound port acoustically coupling the front volume of the receiver housing to the sound opening; a motor assembly disposed in the back volume, the motor assembly mechanically coupled to the diaphragm; and a transducer fastened to the receiver housing and orientated to detect signals propagating into the outer housing via the sound opening.”  The closest prior art to Albahri (US20190215620) teaches [0017] the electro-acoustic transducer 104 includes a motor 126 disposed in the back volume 124. The motor 126 includes a coil 128 disposed about a portion of an armature 130. A movable portion 132 of the armature 130 is disposed in equipoise between magnets 134 and 136. The magnets 134 and 136 are retained by a yoke 138. The diaphragm 120 is movably coupled to a support structure 140, and wires 141 extend through the cup 118 of the electro-acoustic transducer 104 for connection to the 
Response to Arguments
Applicant's arguments filed March 08, 2022 have been fully considered but they are not persuasive. Regarding the independent claim 1, the applicant asserts that Albahri on Figure 1, does not show that the transducer 150, the microphone 152 or the second microphone 154 are fastened to the sound- producing acoustic “receiver housing” but instead are all fastened to portions of the body of the hearing device 100 and are outside of the sound producing electro-acoustic transducer 104 housing. The housing referenced in the claim is the sound-producing acoustic housing that houses a diaphragm separating the receiver housing into a back volume and a front volume; an output port located on the receiver housing and acoustically coupled to the front volume of the receiver housing; a receiver motor assembly disposed in the back volume, the receiver motor assembly mechanically coupled to the diaphragm. However, the examiner respectfully disagrees. Albahri teaches hearing devices including a sound-producing electroacoustic transducer disposed in a housing having a portion configured to form a seal with the user's ear. The seal may be formed by an ear tip or other portion of the hearing device. In some embodiments, the hearing device is a receiver-in-canal (RIC) device for use in combination with a behind-the-ear (BTE) device [0013]. . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651